      9:20-cv-00666-TMC          Date Filed 12/29/20      Entry Number 34         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

Richard F.V. Bowman, III,          )
                                   )
                       Petitioner, )                  Civil Action No. 9:20-cv-00666-TMC
                                   )
vs.                                )                                 ORDER
                                   )
Warden James, Warden Kershaw )
Correctional Institution,          )
                                   )
                       Respondent. )
 _________________________________)

       Petitioner Richard F.V. Bowman, III (“Petitioner”), a state prisoner proceeding pro se and

in forma pauperis, filed this Petition for Writ of Habeas Corpus on January 21, 2020. (ECF Nos.

1; 14; 17). In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(c),

D.S.C., this matter was referred to a magistrate judge for pretrial handling. On May 7, 2020,

Respondent filed a Motion for Summary Judgment. (ECF No. 23). Petitioner filed a response in

opposition to the motion, (ECF No. 27), to which Respondent replied, (ECF No. 28), and Petitioner

filed a sur reply, (ECF No. 29). Now before the court is the magistrate judge’s Report and

Recommendation (“Report”), recommending the court grant Respondent’s motion for summary

judgment and dismiss Petitioner’s petition with prejudice. (ECF No. 32). Petitioner was advised

of his right to file objections to the Report. Id. at 26. However, Petitioner has filed no objections,

and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Wimmer v. Cook, 774 F.2d 68, 72 (4th Cir. 1985)

(quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)). In the absence of objections, this court

is not required to provide an explanation for adopting the Report. Greenspan v. Brothers Prop.



                                                  1
      9:20-cv-00666-TMC          Date Filed 12/29/20      Entry Number 34         Page 2 of 2




Corp., 103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200

(4th Cir. 1983)). Rather, “in the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 Advisory Committee’s

note). Furthermore, failure to file specific written objections to the Report results in a party’s

waiver of the right to appeal the district court’s judgment based upon that recommendation. See

Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017).

       Therefore, having thoroughly reviewed the Report and the record under the appropriate

standards and, finding no clear error, the court adopts the Report in its entirety (ECF No. 32), and

incorporates it herein. Accordingly, Respondent’s Motion for Summary Judgment (ECF No. 23)

is GRANTED and Petitioner’s Petition for Writ of Habeas Corpus (ECF No. 1) is DISMISSED

with prejudice.

       A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating

that reasonable jurists would find both that his constitutional claims are debatable and that any

dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In the instant

matter, the court finds that the petitioner failed to make a “substantial showing of the denial of a

constitutional right.” Accordingly, the court declines to issue a certificate of appealability.

       IT IS SO ORDERED.

                                                      s/Timothy M. Cain
                                                      United States District Judge
Anderson, South Carolina
December 29, 2020



                                                  2
